Hi DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR17 60715 filed on 11/15/2017  and PCT/FR18/52849 filled on 11/15/2018.

Allowable Subject Matter
Claims 3-15 are allowed. Claims 1-2 and 16-22 are canceled.
Regarding independent claim 4 the following is a statement of reasons for the indication of allowable subject matter: 
The prior arts alone or in combination fails to anticipate or render obvious the wherein the analysis module  identifies the vibrations after a refining operation to refine the measured acceleration data, with the refining operation comprising: a step for forming a frequency spectrum of the acceleration data projected into the three-dimensional coordinate system of the rotor; a step for oversampling the frequency spectrum; and a step for selecting peaks corresponding to vibrations as claimed and defined by applicant.

 Regarding independent claim 4 the closest prior art of record Wolfel, Pedersen, Stegemann et al. (US 20100133828 A1) (hereinafter Stegemann) and Christinsen et al. (US 20090162186 A1) (herein after Christinsen) teaches following:
The combination of Wolfel and Pedersen teaches 
A measurement device equipped with a triaxial vibration sensor which takes continuous, routine measurements of the acceleration data in at least two axes corresponding to vibration phenomena occurring on the nacelle;
 and a processing system for the acceleration data for determining the rotor imbalance through a vibration analysis based solely on the acceleration data in at least two axes at the nacelle without altering the normal operation of the wind turbine, 
wherein the processing system comprises an analysis module that continuously analyzes acceleration data measured by the measurement device in order to determine a stable operating period of the wind turbine, with the rotor imbalance being determined over a stable plurality of operating periods of the wind turbine, which is defined by a stable frequency of the blades passing in front of the tower, 
wherein the analysis module determines an operating period when vibrations are identified due to the passing of a blade in front of the tower according to at least one axis, and 
Stegemann further teaches 
a step for projecting the gathered acceleration data into a three- dimensional coordinate system  of the rotor (Para[0032], line 8-10, “Each linear acceleration signal 306 represents a linear acceleration value of rotor shaft 134 as vectored into each of the three spatial dimensions”;)
Christinsen teaches 
“Calculating a frequency spectrum of the set of vibration measurement values ;”( Abstract, line 4).
Dependent claims 5-6, 8-12 and 13-15 also distinguish over the prior art for at least the same reason as claim 4 .

Regarding independent claim 7 the following is a statement of reasons for the indication of allowable subject matter:
The prior arts alone or in combination fails to anticipate or render obvious the when the periodicity module selects a threshold numberas claimed and defined by applicant.
	
Regarding independent claim 7 the closest prior art of record Wolfel and Pedersen teaches following.
The combination of Wolfel and Pedersen teaches
A measurement device equipped with a triaxial vibration sensor which takes continuous, routine measurements of the acceleration data in at least two axes corresponding to vibration phenomena occurring on the nacelle;
 and a processing system for the acceleration data for determining the rotor imbalance through a vibration analysis based solely on the acceleration data in at least two axes at the nacelle without altering the normal operation of the wind turbine, 
wherein the processing system comprises an analysis module that continuously analyzes acceleration data measured by the measurement device in order to determine a stable operating period of the wind turbine, with the rotor imbalance being determined over a stable plurality of operating periods of the wind turbine, which is defined by a stable frequency of the blades passing in front of the tower, 
wherein the analysis module determines an operating period when vibrations are identified due to the passing of a blade in front of the tower according to at least one axis, and 
Pedersen further teaches
The periodicity module records a regular period of rotation of the rotor (Para [0028], 7-11, “The measurements, e.g. set of measured data, are stored either locally in a memory unit of the internal or distributed controller or remotely in a memory unit of the remote computer or monitoring unit. “). 
Dependent claim 3 also distinguish over the prior art for at least the same reason as claim 7 .
	 	
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
LeMieux et al.( US 20060140761 A1) – This art teaches techniques and device for wind turbine component fatigue load measurements and sassements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA . SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        4/6/2022